Per Curiam.

This was a complaint against Holton and Howard, the treasurer and auditor of Benton county, for an injunction to prohibit said officers from paying over to the treasurer of state the interest arising from the sale of certain congressional school sections, for distribution under the school law of 1852. Demurrer to the complaint sustained.
The sustaining of the demurrer is the only error assigned. But the record presents no exception to the - rulings of the Circuit Court; hence the cause is not properly before us.
The appeal is dismissed.